In an action for a divorce and ancil*570lary relief, the defendant mother appeals, by permission, from an order of the Supreme Court, Westchester County (Spolzino, J.), entered April 1, 2002, which, after a nonjury trial, awarded custody of the parties’ two children to the plaintiff father.
Ordered that the order is affirmed, with costs.
The evidence established that the mother interfered with the relationship between the children and the father. Such action is "so inconsistent with the best interests of the child[ren] that it raises, by itself, a strong probability that the offending party is unfit to act as a custodial parent” (Matter of Gago v Acevedo, 214 AD2d 565, 566; see Young v Young, 212 AD2d 114). Accordingly, the Supreme Court’s determination awarding custody to the father has a sound and substantial basis in the record (see Young v Young, supra).
The mother’s remaining contentions are without merit. Altman, J.P., Goldstein, McGinity and Mastro, JJ., concur.